AMENDMENT NO. 4 (Amended and Restated Credit Agreement) This Amendment No. 4 ("Agreement") dated as of June 30, 2009 ("Effective Date") is among Abraxas Energy Partners, L.P., a Delaware limited partnership ("Borrower"), the lenders party to the Credit Agreement described below from time to time as Lenders, and Société Générale, as Administrative Agent (in such capacity, the "Administrative Agent") and as Issuing Lender (in such capacity, the "Issuing Lender"). RECITALS A.The Borrower, the Lenders, the Issuing Lender and the Administrative Agent are parties to the Amended and Restated Credit Agreement dated as of January 31, 2008, as amended by that certain Amendment No. 1 dated as of January 16, 2009, that certain Amendment No. 2 dated as of April 30, 2009, and that certain Amendment No. 3 dated as of May 7, 2009 (as so amended and as the same may be further amended, restated, supplemented or otherwise modified from time to time, the "Credit Agreement"; each capitalized term defined in the Credit Agreement and used herein without definition shall have the meaning assigned to such term in the Credit Agreement, unless expressly provided to the contrary). B.Contemporaneously herewith, the Borrower, the Subordinated Agent and the Subordinated Lenders (each as defined in the Credit Agreement) propose to make certain amendments to the Subordinated Credit Agreement (as defined in the Credit Agreement) pursuant to that certain Amendment No. 4 dated as of June 30, 2009 (the "Subordinated Credit Agreement Amendment") among the Borrower, the Subordinated Agent and the Subordinated Lenders. C.The Borrower has proposed that it merge with and into Abraxas Petroleum Corporation ("APC") (the "Merger"), pursuant to a definitive merger agreement (the "Merger Agreement") between the Borrower and APC. D.The Borrower has requested that the Lenders (a) consent to the Subordinated Credit Agreement Amendment and (b) make certain amendments to the Credit Agreement as provided herein. THEREFORE, the Borrower, the Lenders, the Issuing Lender and the Administrative Agent hereby agree as follows: ARTICLE I. DEFINITIONS Section 1.1Terms Defined Above.As used in this Agreement, each of the terms defined in the opening paragraph and the Recitals above shall have the meanings assigned to such terms therein. Section 1.2Other Definitional Provisions.
